DISSENTING OPINION BY
Judge COHN JUBELIRER. .
Because there is a longstanding presumption “that the historic police powers of the States were not to be superseded by the Federal Act unless that was the clear and manifest purpose of Congress,” Rice v. Santa Fe Elevator Corp., 331 U.S. 218, 230, 67 S.Ct. 1146, 91 L.Ed. 1447 (1947), I respectfully dissent. See also Medtronic, Inc. v. Lohr, 518 U.S. 470, 485, 116 S.Ct. 2240, 135 L.Ed.2d 700 (1996) (stating that “because the States are independent sovereigns in our federal system, we have long presumed that Congress does not cavalierly preempt state-law causes of action”); Cipollone v. Liggett Group, Inc., 505 U.S. 504, 516, 112 S.Ct. 2608, 120 L.Ed.2d 407 (1992) (stating that “[cjonsid-eration of issues arising under the Supremacy Clause ‘start[s] with the assumption that the historic police powers of the States [are] not to be superseded by ... Federal Act unless that [is] the clear and manifest purpose of Congress’” (quoting Rice, 331 U.S. at 230, 67 S.Ct. 1146)). This “approach is consistent with both federalism concerns and the historic primacy of state regulation,” Medtronic, 518 U.S. at 485, 116 S.Ct. 2240, including riparian rights and tort law that are addressed by the state law at issue in this case.
The Majority finds preemption in this case based upon a federal regulation governing “roadbed,” a term that is not defined in the Federal Railroad Safety Act (FRSA), 49 U.S.C. §§ 20101-20167, or the regulations thereunder providing that “[e]ach drainage or other water carrying facility under or immediately adjacent to the roadbed, shall be maintained and kept free of obstruction, to accommodate expected water flow for the area concerned.” 1 49 C.F.R. § 213.33 (emphasis added). I agree with Judge McCullough’s dissenting opinion that this regulation relates to drainage facilities,2 such as sewer systems, and not to creeks running beneath a railroad bridge. Miller v. Southeastern Pennsylvania Transportation Authority, 65 A.3d 1006, 1022, 2013 WL 830715 (Pa.Cmwlth.2013) (McCullough, J., dissenting). Moreover, even if this regulation applied in this context, it expressly “prescribes minimum requirements for roadbed and areas immediately adjacent to roadbed.” 49 C.F.R. § 213.31.
*1019More importantly, the regulation relied upon by the Majority does not relate to bridges. In fact, there are no regulations for “bridges” or “bridge safety” under the FRSA, but only an advisory policy known as the Policy on the Safety of Railroad Bridges (Railroad Bridge Policy). Final Statement of Agency Policy, 65 Fed.Reg. 52667-01 (August 30, 2000). The Railroad Bridge Policy provides that its purpose is to “suggest[ ] criteria for railroads to use to ensure the structural integrity of bridges that carry railroad tracks.” Id. The Railroad Bridge Policy expresses concern about train accidents and the safety of train operations, and its purpose and objective does not relate to any of Miller’s allegations involving state riparian or tort law. Notably, it assigns responsibility for proper maintenance of bridges supporting railroad tracks to the local track owner as follows:
The Federal Track Safety Standards prescribe the track owner as the party responsible for proper maintenance of the tracks. It follows, therefore, that compliance with the track standards necessitates that the track owner also maintain any structure supporting the track, be it a bridge or an earth structure. Where a bridge owner is not the track owner, the bridge owner is responsible to the track owner for the integrity of the bridge. Likewise, the track owner is responsible to other railroads operating over its track for the integrity of both the track and the bridges which support it.
Id. The Railroad Bridge Policy states that the Federal Railroad Administration (FRA) will “cooperate with states to the fullest extent feasible to resolve railroad bridge safety problems,” and further notes that the “FRA owns no bridges, and generally does not fund bridge maintenance or construction.” Id. In concluding that the vast majority of railroad bridges in the nation are adequately maintained, the Railroad Bridge Policy states that it neither “impl[ies] that every railroad bridge in every state meets the minimum guidelines” nor should it “preclude any state from addressing safety issues concerning railroad bridges within that state.” Id. Additionally, most importantly for this case, the Railroad Bridge Policy expressly states that it does not preempt regulatory actions by states.
In stating its intent that this policy statement should not preempt regulatory actions by states, FRA is adhering to the principles of Executive Order 13132 issued on August 4, 1999, which directs Federal agencies to exercise great care in establishing policies that have federalism implications.... Section 3(a) of the Executive Order requires Federal agencies to “closely examine the constitutional and statutory authority supporting any action that would limit the policy-making discretion of States and ... carefully assess the necessity for such action.” In Section 3(b), the Executive Order continues, “National action limiting the policymaking discretion of the States shall be taken only where there is constitutional and statutory authority for the action and the national activity is appropriate in light of the presence of a problem of national significance.” Of course, FRA has the constitutional and statutory authority to issue guidelines addressing railroad bridge safety, but the agency has not found a “problem of national significance” of such a dimension to warrant limiting state policymak-ing discretion in addressing the same subject matter. In light of this conclusion, a Federalism Assessment pursuant to Executive Order 13132 is not required.
Id. (Internal Citation omitted.) This express statement in the Railroad Bridge *1020Policy, taken in conjunction with the Rice presumption against preemption, persuades me that there is no clear Congressional purpose to preempt the state law issues in this case.
Additional support is found in the distinguishing facts of the cases relied upon by the Majority. In Mastrocola v. Southeastern Pennsylvania Transportation Authority, 941 A.2d 81 (Pa.Cmwlth.2008), the claims involved deficiencies in the spacing of gaps, bolts, and weldings in temporary track construction. Because this was an area specifically covered by federal regulation, our Court held that preemption precluded the state claims. In CSX Transportation, Inc. v. Easterwood, 507 U.S. 658, 113 S.Ct. 1732, 123 L.Ed.2d 387 (1993), one of the two claims involved train speed. Because train speed was an area specifically covered by federal regulation, the United States Supreme Court determined that preemption foreclosed the state law claims. Id. at 675, 113 S.Ct. 1732. However, in Easterwood there was an additional claim for which no preemption was found. Stating that “preemption will not lie unless it is ‘the clear and manifest purpose of Congress,’ ” no preemption was found for the claim involving railroad crossing warning devices because the maintenance and operation of trains at grade crossings was traditionally one addressed by state tort law. Id. at 664, 113 S.Ct. 1732 (quoting Rice, 331 U.S. at 230, 67 S.Ct. 1146).
Finally, in Rooney v. City of Philadelphia, 623 F.Supp.2d 644, 666 (E.D.Pa.2009), summary judgment was granted to Amtrak because it was determined that the City of Philadelphia (City), not Amtrak, had responsibility to maintain the sewer drains. Therefore, because the City, and not Amtrak, had the duty to maintain the sewer drains, (i.e., “facilities”), there was a genuine issue of material fact regarding whether the City had negligently maintained the sewer system and summary judgment was denied to the City, the party who had the duty. However, in the case at bar SEPTA has the responsibility for any drainage issues involving the bridge and, having this duty, there are material issues remaining to be resolved.
Because “federal preemption analysis always starts with a question of congressional intent, and then proceeds to a discussion of the state law’s interaction with the federal law or regulation,” Rooney, 623 F.Supp.2d at 663, i do not believe that the policies of the FRSA, or the regulations promulgated thereunder which set only minimum standards, necessarily conflict with existing riparian or other rights under state law. As stated in Wyeth v. Levine, 555 U.S. 555, 578, 129 S.Ct. 1187, 173 L.Ed.2d 51 (2009), handed down after the decisions relied upon by the Majority, establishing minimal standards does not preclude the states from imposing additional requirements. And, in Dooner v. DiDonato, 601 Pa. 209, 231, 971 A.2d 1187, 1200-01 (2009), even recognizing a different factual context, our Supreme Court has stated:
Indeed, we would be wary to hold state tort law claims ... to be preempted because of a conflict concerning an incidental aspect of the federal regulatory scheme. This is especially true here where the law ... argue[d to be] preempted is historically and traditionally a state law domain. Pennsylvania has a strong public policy of protecting individuals ... and allowing damages for the breach of relevant duties — such long-standing policy should prevail absent any significant interference with the federal regulatory scheme. Simply stated, we do not believe that our Commonwealth’s common law should be summarily dismissed by what we believe to be an overly broad assertion of ob-*1021struetion of purpose. Our conclusions regarding Congress’ intent do not produce anomalous results. Consistent with United States Supreme Court case law, it would be entirely rational for Congress not to preempt common law claims, which — unlike most administrative and legislative regulations — necessarily perform an important remedial role in compensating victims of torts.
In the present case, there are no regulations covering bridges, but the Railroad Bridge Policy expressly does not preempt state law and even pledges full cooperation with the states. I find no merit in SEPTA’S argument that the federal purposes would be frustrated or in conflict if we do not find preemption; on the contrary, safety would be enhanced and there would be no conflict. Therefore, I would not affirm the trial court’s grant of summary judgment in favor of SEPTA based upon preemption and would address the statute of limitations issue raised by SEPTA in this case. See Miller v. Southeastern Pennsylvania Transportation Authority, 65 A.3d 1006, 1009 n. 5, 2013 WL 830715 (Pa.Cmwlth.2013).
President Judge PELLEGRINI and Judge McCULLOUGH join in this dissenting opinion.

. The FRSA authorizes the Secretary of Transportation to "prescribe regulations and issue orders for every area of railroad safety.” 49 U.S.C. § 20103. Pursuant to 49 U.S.C. § 322(b), the Secretary of Transportation has delegated this authority to the Federal Railroad Administration (FRA), 49 C.F.R. § 1.89(e), which has issued regulations covering track standards.


. Notably, Miller's allegations do not concern drainage "facilities,” such as sewer systems, roadbeds, tracks, track safety or railroad safety, but whether SEPTA’s defective design, construction, or maintenance of the railroad bridge caused it to act as a dam creating a choke point which failed to allow for a sufficient lateral flow of water that interfered with Miller’s upstream riparian rights under Pennsylvania law, thereby allegedly causing substantial flooding damage to Miller's business property. (Miller’s Br. at 6.)